DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to original application filed on 09/04/2020. Claims 1-20 were canceled and new claims 23-42 were added.
Information Disclosure Statement
The information disclosure statement filed 09/04/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Allowable Subject Matter
Claims 23-42 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
After careful considerations, examination and search of the claimed invention, the closest prior art of record does not teach or anticipate the claimed feature as claimed independent claim 23 “store a first copy of the data object using currently unused provisioned primary storage capacity of the given one of the servers that 
The closest prior art for independent claim 23 is Erdmann et al. US 2015/0134925 (“Erdmann”).
Although Erdmann teaches supplemental memory to be allocated and later revoked, the allocation and the later revocation are concerned with runtime memory for multiple applications executing in a runtime environment. Erdmann is completely silent about allocating and later revoking storage capacity implemented in a storage service by a plurality of servers.
Therefore, Erdmann neither anticipates nor renders obvious independent claim 23. Therefore, claim 23 is allowable.

Independent claim 32 although similar in scope as independent claim 23, this claim however does not require a later revocation of opportunistic storage capacity.
The closest prior art for independent claim 32 is  Brooker et al. US 20160269313 (“Brooker”).
However, Brooker is directed to migration to an opportunistic storage capacity and hence does not teach “cause a first replica and a second replica of the data object to be stored using opportunistic storage capacity provisioned to the data storage service on a given server and another server associated with the opportunistic storage service”.
Thus, independent claim 32 is allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132